,:ff()&-nev    Ge+---   - I::
         OFFICE       OF     THE    ATTORNEY         GENERAL          OF   TEXAS
                                        AUSTIN




Hon. Fred V. blsrldlth
County Attorney
!wzn”          c$lnt  Y
           ,    ~OXziS

Drar Fir:                                         Opinion       100. O-4372
                                                  Ro,            ?harItf of
                                                          “:?mtfiia
                                                             th
                                                    Bxmlen CotiatyoWl eppoint
                                                   ‘-a deputy aherWr Mthout
                                                I.  M5tponaeti0a b.eLngpaid to
                                               ,’  zQuoh,deputy,and related
                                                    msttera.
          Your letter ot naeet’~dste, raqueatinq the opinion
oi~thls department mV.oertala queetium? atatad therein, Is,
In part, 8s roliowai

               “Csn    the     ?keilff    ai     ration       @Otinty      appoint   e
        deputy shevlrt without aampeneetion beide.peld to
        suoh dbputy?  ‘Y,
             ,.3.stinah.Cdtityhe* a.populetIon of 38,308
        $k$gto         tha 1?&0~Fadsral Centaur.dy authority
                   12a, 9~0. 13,tha CQN~BSIQ~~~E Court iixed
        the bsluziesof oounty Qffioers, ino1ud.l~ 9herFtt.
        Our Oamalsaionare   Court hse suthorizad and fixed sel-
        aria8 iQr’~twQ~daputIaaIn tha C’harIrf*sottloa, end
        thoaa appointments have been msda. One daputy rhsrirr
        rbeldbp lagthe City of Tarrell,   in Juetlaa Praoinat
        NQ.>~;3ti,ICauWan CcGnty.
              WlaJustIoe precinct No. 3 la lool*tadTerre11
        Aviation, Ltd., en sirport situetwd       upon lend beloag-
        1% to Ksulmu!n County    end being oparnted by l&j. T. ??.
        Long snd assooiatae In limited pertnerehip, v&loh Is a
        school for the fllr,httraining of Rrltlsh oadsts, e.nd
        knoun (IS Brltieh Flight Training Sohool Co. 1. T.hls
        sohool Is the reoirient Or many gretultlee from botk
        the City of Terre11 end County of Kaufman. es well es
        frm the Zafenso Plant Corporation. Forr,erlp,sure
        .imerIoen cndeta alone Hlth the British were trained
        there, but now only Rritiah. The predeoeseor in the
        ‘-herifr*aoffloe,  fa: li:le with request    fran the
        aahool’a offlclals, appointed two or three deputy
Hon. Fred V. Mtridlth, page 2




     sharlfra,among tha employeea of the school; these
     OQ~XI~S~~Q~K were merely honorary, and married no
     compen8atloa, a8 the raohoolwanted to hare swt
     officers on the premises who %ould he authorized
     to aot in oaae of hreaohts of the ptaea, aiaoe the
     eohool la looattd out at the edge of the olty.
       -   "Terre11 Atiat1on, Ltd., through Ita paramnel
     managar,   haa now raquesttd our Yherlff to appoint
     a deputy there, and rtqueating that the -ergtent of
     tha Guard at the aehool be ao appointed. Our ?htrIff
     attbndad the aohoal of Instruction for newly eltoted
     "htriffs at Damp Yabry.   and has some sort oi recolleo-
     tloa that et this sohool he was edvlstd that he could
     appoint no deputy sheriff Who we3 QOt paid ocmpenae-
     tion oi at least fbO.00 per ronth. He atema to reoolltct
     that there waa either a deofsion on this point, or an
     tttorney   general's opinion to this errtot, and hssi-
     tatea   to give t raply to Terre11 Avlatlon, Ltd., oon-
     ceming their request until L.tia oorrtotly advised. If
     there be tush, I would appreaiatt aitation or oopy of
     oplnlon.
          *I note from the provlfilonsof Art. 6869, that a
     fheritf may appoint   dtputIat*  . . . not txoetdlng three
     In the Juatlot preolnot    In which la looatad the oounty
     site oi auah oounty, and one in each Juatioa prtaInot....*
     The City of Tame11 Is lotattd, ad well aa Terre11 Avltv
     tloa, Ltd., In Juatlce preoinot    Ho. 3, and the .Sharlfi
     already haa oae duly oonatituted deputy, drawing monthly
     ooapanabtion by salary, residing In this preolnot. I find
     no apeolal aot of the Legislature wlth raapeat to deputlaa
     ror the 3herIff In oountlea of a population Or 38,308,e8
     la KatimrP County.
          *xi the Sheriff of x8urman Gounty appointed, with
     tha aanotlon and approval of the ComnissIonara   Court, a.
     deputy ahtrlff to sot only on tha prtmLees   of Terre11
     Aviation, Ltd., tiithoutoompeneetlon from the ttld Kaufman
     County, and without feea Or offlot, would auah appointee
     ba tuthorized to aarry a pistol and be a duly conatltuttd
     poaoe orricer,     hi:6sots as auoh on said prtmlsea
                    r):sd                                   ba
     legally    performed?
Hon. Fred V. Merldltb, page 3




           “(2) Is them suoh a thing as an ‘honorary’
      deguty ~shirlf?*a oamnlsslon? , . . .*

            Article   3902,   Vel7aon'S   Annotetbd   Civil   Ctatutea,
provides, in part!
             w?ammver any distriot,     oounty, -or precinot
      ofrloer   Jhail r6quire the sarvioerrof deputies,
      assistants or clerks in the ~pclrrormanoe or hia
      duties, ha shall agply to the aounty aomm.%saion-
      era’ oaurt or hl8 oaty        for authorl~tyto appoint
      suah deputlee, eumintsnts or olarks, stating by
      sworn applioetion the number needed,       the positian
      to be filled and the amount to be paid. . . .*
          In oonneotlon   with ths foregdng   statute, your atten-
tion ia dlreetcd to Artiole    6869, Vernon’s Annotated Civil
Xatutes, tiich provides     in part as follows:
        T ?herirrs shell have the povmr, by writing,
      to appoint one or nors daputiea ror their respeo-
      tire counties. . . . . the number-or deputier ap-
      rainted by the sherltr or any one oounty shall be
      llaited to not exaaedlng three of the Justice
      eeoinots in whioh in looated the oouoty site of
      sooh ocunty, and one in each Justfoe ?raalnet, and
      a list of these appointments shall be postad up
      in a aonspiououa plses in ths clerk’s ofrice.....*
            This Dapartment has ruled prior to and einoa the.
enaotment   of tha qrasant oftloersl salary bill, under whioh
Ksufmsn County la now runatloning thst Artiole 6869 has been
auperasded by Art. 3902 in so far as said statutes are Zn
c0nriict.     This departm@nt held in Opinion No. C-12 that
Art.   6869 has been superseded by Art. 3902 in so rar as said
SthtUteS   SrS  in COnfliOt.  30 quote rran Opinion So. C-12,
in part, as follows:
           “Thla depsrtesnt ie not In possession of any
      deiinltu dsclsi~onaffeatlng the queatl.)nat hand,
      and therefore must arrive at the oonaluslcju  that
      Art. 6869. . . . ::ihioh
                             applies t ths sheriffs
      under the fee law haa been super 8 eded . . . . by
      Art. 3902 . . . . and by the oriieersq salary law
      0r the 7tat.eor Texas.
Hon. Fred v. i,:erldlth,
                       ;?sze1,




                  . It rests %rlt;lnthe discretion of
                                                        Cotxt:;,
            as to ths number or deputies which the
             shollldemploy.e
           It is stated In the case   of Tarraat County vs. hith,
81 $. “‘. (261, 537:
          “The Coremissioners'Court 0811limit the number
     and salary of deputy aherifis but they have no ?ower
     over the nanins of the individuals to be appointed,
     and are espooially   :rohiblted from attempting tiny
     such last nemed influenoe.    Fx. I. ;:rt.3902.”
          In Gpl3loo No. 3-925, zendercd by this,deoartmem, it
IS stated:
          “In the case o,i‘Trammelvs. Yheltos, 45 -. . ?i9,
     the relevant provisiona of Art. 6869 substantially the
     sa!:eas enacted In 1989 ~ which grants authority to the
     Zheriif to egpolnt deputirs ~ni limit  their number nas
     held to bo directory. “ueh authority as was by thla
     Artlole and creviouslp at common law p.fven Co :;he
     ?herlrf was SJ general law supermade& end invested in
     the Commissioners1 Court under the provision6 or rirti-
     ala 3902, eupra. Suoh e oon8truetion as would harmonize
     the two srtlolas, 6869 end 3902, supre, should ba dven
   -with the later article oontrolling. rhlle said :rtlele
   d6i169 seek8 to llmlt the diaoretion to be exeroised by
     the Sherirr, we osnnot say thst suoh Artiofe would, as
     a matter of law, restrict the power of the Comxlsoionera’
     Court under Artiola 3902, a a amended, should the Sects
     warrant the neoessitp for the appointment by the SheriTZ
     or more deputies then would he permitted under the pro-
     visions or Artlole 6869.”
           It WBB held in cur Opinion So. ~-1~96 that 9 aherlrr
hea authority, ;ulththe approval d the oonmissioners court.     to
appoifit a deputy to servb without any compensation. ‘?crerore, in
anewer to your rirst questicz.   you are respeotiullg advised that
it Ia our opinion that the lheriii   of’ ?mdman County can oscolnt
a deputy sherLrr i3lththe approval or the onmmiasioncrs’-curt,   to
serve without any compensation.
Hon. Fred V. Fdderidlth,
                       page 5




          In   connection   31th   the   foregoing     ntrtement,   we
dlreot your ettentlon to our Opinion No. C-4420, wherein                 it
la statedl   .~
          *In   the went  a Commleaiomers’ Court authorizes
     the cherirr   to appoint additional deputies to aerte
     without pay, the order authorizing euoh appointment
     should atate   that the deputies to be appointed are
     to be allowed no salary, else they mlsht be eble to
     reooter for the mrrloes    on 8 quantufnmerit basis.
     Eerrlr County vs. Nerllle (Civil Appeels) 84 3. '7.
     (26) 834."
          In answer to your ssoond question, you ere advised
that,it is the opinion of this department that IIdeputy sheriff
appointed to serve without oompansatlon could legally oarry a
pistol when eotuslly engaged   in the disoherge of hia orrieial
duty. (Tee *irticlea485 and 484, Vernon’@ Annotated Penal Code).
The provlslons omtalhed in Article 484, 'Ternon'siihnoteted
Fenal Code, regardlog ocmpensetlon of ,!40.00,or more, per month,
is applicable to deputy oonstebles and speolal polioemen end hee
no applio~tion to e deputy   sherirr.
          It is our further opinion thet a deputy     sheriff who
la eppoizted in oonformlty with the foregoing  stcatutes   and who
IS serving without oompenssitlonwould have the aem authority
to aot in dlsoherging his offiolcl duties as any other deputy
sherifi appointed.
          Your third question is, “Ia there euoh a thing as
en *honorary* deputy sharirr’s oommisaion:‘*
            In emwer to this pus&ion,      you are adviaod that we
hate been unable   to- find any statuto or oase Tertaining to
t&10 c;uestion.   Wo know of no law authorizing the iasuanoe    of
an *honorargw doputg rherirr’s     ~omnission.
                                    Yours    very    truly,